DETAILED ACTION
Applicant's amendments and remarks, filed 3/21/22, are fully acknowledged by the Examiner. Currently, claims 1-4, 6-8, 10-17, and 19-23 are pending with claims 5, 9, and 18 canceled, claims 21-23 added, and claims 1-4, 7, 11-14, 17, and 19 amended.  The following is a complete response to the 3/21/22 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 12, 14, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghaffari (US 9,295,842) in view of Krivitski (US 5,453,576).
Regarding claim 1, Ghaffari teaches a method, comprising: positioning a neuromodulation catheter having one or more electrodes at a target site within a renal blood vessel of a human patient (col. 10 lines 19-25, balloon catheter with electrodes in a renal artery); delivering neuromodulation energy at the target site via the one or more electrodes of the neuromodulation catheter (deliver RF energy inside renal artery); obtaining a measurement related to a blood flow rate through the renal blood vessel via the neuromodulation catheter (measure blood flow in an renal artery as in col. 10, lines 19-25);
comparing the measurement to a baseline measurement related to the blood flow rate through the renal blood vessel (col 27 line 44 to col. 28 line 20 measure flow rate and compare to preset flow rate); and assessing efficacy of the neuromodulation therapy based, at least in part, on the comparison (determine endpoint of treatment based on the flow rate comparison).Ghaffari is silent regarding the bolus of indicator fluid.
However, Krivitski teaches introducing a bolus of an indicator fluid into the blood vessel upstream of the target site relative to a direction of blood flow in the blood vessel, the bolus having a known volume (col. 2, lines 14-21); and obtaining a measurement related to the blood flow rate includes: determining a transient change in an impedance in the renal blood vessel resulting from the bolus of the indicator fluid (Fig. 29, transient change in impedance resulting from bolus injection at 298); anddetermining the measurement related to the blood flow rate based on the transient change in the impedance and the known volume (col. 1, lines 64 to col. 2 line 6; a transient change in impedance as in Fig. 29). It would have been obvious to one of ordinary skill in the art to modify the combination with the saline injection of Krivitski to be able to measure impedance changes with a larger amplitude of change than blood to more easily detect changes, and translate that to flow rate.
Regarding claim 6, Ghaffari teaches wherein the method further comprises obtaining the baseline measurement related to the blood flow rate via the neuromodulation catheter before delivering neuromodulation energy (col. 27, lines 44-55).
Regarding claim 12, Ghaffari teaches a neuromodulation catheter having a proximal portion and a distal portion configured for intravascular delivery to a renal blood vessel of a human patient (col. 10 lines 19-25, balloon catheter with electrodes in a renal artery), wherein the distal portion is configured to (a) deliver neuromodulation energy at a target site in the renal blood vessel (col. 10 lines 19-25, balloon catheter with electrodes in a renal artery) and (b) detect an impedance in the renal blood vessel (col. 27, line 44 to col. 28 line 20); and a controller configured to be communicatively coupled to the neuromodulation catheter and adapted to— receive the one or more measurements from the neuromodulation catheter (assessment module with processor and memory as in col. 27, 35-43); compare the one or more measurements to a baseline measurement related to the blood flow rate through the renal blood vessel (col 27 line 44 to col. 28 line 20 measure flow rate and compare to preset flow rate); and based on the comparison, determine a change in the blood flow rate through the renal blood vessel resulting from neuromodulation energy delivered via the neuromodulation catheter (determine a change in the blood flow rate based on the procedure).
Regarding claim 14, Ghaffari is silent regarding the device further comprising an injector mechanism in fluid communication with the catheter, wherein—
the injector mechanism is configured to inject an indicator fluid into the renal blood vessel such that the indicator fluid flows past the distal portion of the neuromodulation catheter,
the indicator fluid has a resistivity different than a resistivity of the blood in the renal blood vessel.
However, Krivitski teaches introducing saline with a different conductivity than blood via an injection mechanism 24 as in Fig. 1 in the blood to measure blood parameters downstream such as impedance (col. 3, lines 12-16) to learn about blood flow parameters (col. 1, lines 64 to col. 2 line 6).
It would have been obvious to one of ordinary skill in the art to modify the combination with the saline injection of Krivitski to be able to measure impedance changes.
Regarding claim 21, Ghaffari is silent, but Krivitski teaches wherein determining the transient change in the impedance in the renal blood vessel comprises:determining an indicator-dilution curve from a first time corresponding to when the indicator fluid begins to flow as the one or more electrodes of the neuromodulation catheter to a second time corresponding to when the indicator fluid has passed downstream of the one or more electrodes of the neuromodulation catheter (sound velocity indicative of dilution as in col. 1 lines 60-63 over time through a first injection); and integrating the indicator-dilution curve (area under curve as in col 3 line 63 to col. 4 line 4).It would have been obvious to one of ordinary skill in the art to modify Ghaffari with the indicator-dilution curve to determine an average flow.
Regarding claim 22, Ghaffari is silent regarding obtaining the measurement related to a blood flow rate comprises correcting the measurement related to a blood flow rate for at least one of a current leakage into surrounding tissue of the renal blood vessel, a non-homogeneity of an impedance field across a cross-sectional area of the renal blood vessel, or a non-uniformity of the indicator fluid, wherein correcting the measurement related to a blood flow rate is based on a flow rate offset and a flow rate gain term.However, Krivitski teaches correcting the measurements for nonuniform temperature of the indicator fluid relative to blood (col. 7, lines 16-32).
It would have been obvious to one of ordinary skill in the art to modify Ghaffari with the correction of measurement as in Krivitski, to allow for a more accurate measurement (col. 7, lines 16-20).
Regarding claim 23, Ghaffari is silent wherein the controller is configured to the transient change in the impedance in the renal blood vessel by at least:
determining an indicator-dilution curve from a first time corresponding to when the indicator fluid begins to flow past the one or more electrodes of the neuromodulation catheter to a second time corresponding to when the indicator fluid has passed downstream of the one or more electrodes of the neuromodulation catheter; and
integrating the indicator-dilution curve.However, Krivitski teaches wherein the controller is configured to the transient change in the impedance in the renal blood vessel by at least:
determining an indicator-dilution curve from a first time corresponding to when the indicator fluid begins to flow past the one or more electrodes of the neuromodulation catheter to a second time corresponding to when the indicator fluid has passed downstream of the one or more electrodes of the neuromodulation catheter (sound velocity indicative of dilution as in col. 1 lines 60-63 over time through a first injection); and
integrating the indicator-dilution curve (area under curve as in col 3 line 63 to col. 4 line 4).
It would have been obvious to one of ordinary skill in the art to modify Ghaffari with the indicator-dilution curve to determine an average flow.
Claims 2-4, 7-11, 13, 15-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghaffari in view of Krivitski, in further view of Nabutovsky (US 2014/0276746).
Regarding claim 2, Ghaffari is silent wherein obtaining the measurement related to the blood flow rate includes measuring a change in impedance in the renal blood vessel via at least one of the one or more electrodes.
Krivitski teaches blood flow rate based on a transient change in impedance in the vessel measured to determine flow rate as above. Nabutovsky teaches blood flow rate based on a change in impedance in the vessel measured via two electrodes (par. [0006]). It would have been obvious to one of ordinary skill in the art to modify Ghaffari such that the blood flow is detected through impedance measurements via electrodes as in Nabutovsky as an alternative way of measuring to determine blood flow that would work just as well to determine blood flow, without requiring extra sensors as in Ghaffari.
Regarding claim 3, Ghaffari is silent wherein obtaining the measurement related to the blood flow rate includes summing the transient change in impedance over time. 
However, Krivitski teaches the measurement includes summing transient change in impedance over time (change in impedance over time means adding the change over the entire transient period).
It would have been obvious to one of ordinary skill in the art to modify the combination with the saline injection of Krivitski to be able to measure impedance changes with a larger amplitude of change than blood to more easily detect changes, and translate that to flow rate.
Regarding claim 4, Ghaffari is silent wherein the indicator fluid has a resistivity different than a resistivity of the blood in the renal blood vessel.
However, Krivitski teaches introducing saline with different resistivity in the blood to measure blood parameters such as impedance to learn about blood flow parameters (col. 1, lines 64 to col. 2 line 6; Fig. 29 with different impedance when saline is injected).
It would have been obvious to one of ordinary skill in the art to modify the combination with the saline injection of Krivitski to be able to measure impedance changes.
Regarding claim 7, Ghaffari teaches wherein obtaining the baseline measurement comprises, before delivering neuromodulation energy,
detecting a change in the renal blood vessel via at least one of the one or more electrodes (col. 27 lines 44-55 before measuring detecting a change in blood flow); and
obtaining the measurement related to the blood flow rate includes, after delivering the neuromodulation energy, detecting a change in the renal blood vessel via at least one of the one or more electrodes (col. 27, lines 60-67 re-measure flow rate after a procedure).
Ghaffari is silent regarding the first and second bolus and changes being changes in impedance to measure blood flow.
However, Nabutovsky teaches measuring blood flow through impedance electrodes (par. [0052)).
Krivitski teaches two bolus injections with known volumes (col. 14, lines 45-63), and determining a transient change in impedance from the second bolus (304 second bolus injected, with the transient change in impedance measured as in Fig. 29). Krivitski further teaches a baseline measurement from the second bolus and volume (measurement before and after the second bolus is delivered as in Fig. 29).
It would have been obvious to one of ordinary skill in the art to modify Ghaffari such that the blood flow is detected through impedance measurements as in Nabutovsky as an alternative way of measuring to determine blood flow that would work just as well to determine blood flow, without requiring heating blood as in Ghaffari.
Regarding claim 8, Ghaffari teaches wherein comparing the measurement related to the blood flow rate to the baseline measurement includes determining an increase in the blood flow rate through the renal blood vessel (col. 27 lines 44 to col 28 line 20, looking for an increase in flow rate after the procedure).
Regarding claim 9, Ghaffari is silent wherein the method further comprises introducing an injectate into the renal blood vessel upstream of the target site relative to a direction of blood flow in the renal blood vessel, and wherein obtaining the measurement related to the blood flow rate includes measuring a transient change in an impedance in the renal blood vessel.
However, Krivitski teaches introducing saline in the blood to measure blood parameters downstream such as impedance to learn about blood flow parameters (col. 1, lines 64 to col. 2 line 6).
It would have been obvious to one of ordinary skill in the art to modify the combination with the saline injection of Krivitski to be able to measure impedance changes.
Regarding claim 10, Ghaffari is silent, but Nabutovsky teaches wherein the one or more electrodes include a first electrode and a second electrode, and wherein obtaining the measurement related to the blood flow rate includes—
detecting, at a first time, a first change in impedance in the renal blood vessel at the first electrode (par. [0052] detect impedance of one electrode); and
detecting, at a second time, a second change in the impedance in the renal blood vessel at the second electrode ((0052] detect impedance of second electrode).
It would have been obvious to one of ordinary skill in the art to modify Ghaffari such that the blood flow is detected through impedance measurements as in Nabutovsky as an alternative way of measuring to determine blood flow that would work just as well to determine blood flow, without requiring heating blood as in Ghaffari.
Regarding claim 11, Ghaffari is silent regarding wherein the indicator fluid has a resistivity different than a resistivity of the blood in the renal blood vessel,
wherein flow of the indicator fluid past the first electrode causes the first change in the impedance, and wherein flow of the indicator fluid past the second electrode causes the second change in the impedance. However, Krivitski teaches introducing saline in the blood to measure blood parameters downstream such as impedance to learn about blood flow parameters (col. 1, lines 64 to col. 2 line 6), the injectate with a different resistivity than blood (Fig. 24-25).
It would have been obvious to one of ordinary skill in the art to modify the combination with the saline injection of Krivitski to be able to measure impedance changes. One of ordinary skill in the art would appreciate that in the combination, as injectate is injected upstream from the impedance detecting electrodes, the electrodes would detect the impedances as the fluid flows by.
Regarding claim 13, Ghaffari is silent regarding the device further comprising a guide catheter configured to be intravascularly positioned within the human patent, wherein—
the guide catheter includes (a) a lumen configured to receive the neuromodulation catheter therethrough (col. 17, lines 65-67), the guide catheter is configured to be intravascularly positioned within the human patient upstream of the target site relative to a direction of blood flow in the renal blood vessel (3a-3b, with 306 upstream of the target area).
Ghaffari is not explicit regarding a distal end portion configured to deliver the indicator fluid into the renal blood vessel,
the indicator fluid has a resistivity different than a resistivity of the blood in the renal blood vessel.However, Krivitski teaches a distal end portion configured to deliver the indicator fluid into the renal blood vessel (col. 3, lines 12-1),
the indicator fluid has a resistivity different than a resistivity of the blood in the renal blood vessel (saline with a different, measureable conductivity/resistivity than blood as in at least Fig. 29).It would have been obvious to one of ordinary skill in the art to modify Ghaffari with the fluid delivery of Krivitski with the saline, to determine flow rate through differences in impedance from the saline and blood.
Regarding claim 15, Ghaffari is not explicit regarding wherein the distal portion of the neuromodulation catheter includes a first electrode and a second electrode, and wherein the controller is configured to determine a time difference between detection of the transient impedance change at the first electrode and the second electrode.
However, Nabutovsky teaches a first electrode and a second electrode (par. [0010]), and wherein the controller is configured to determine a time difference between detection of the transient impedance change at the first electrode and the second electrode (impedance change between the electrodes over time as in par. [0010]).
It would have been obvious to one of ordinary skill in the art to modify Ghaffari such that the blood flow is detected through impedance measurements as in Nabutovsky as an alternative way of measuring to determine blood flow that would work just as well to determine blood flow, without requiring heating blood as in Ghaffari.
Regarding claim 16, Ghaffari is silent wherein the controller is configured to determine the blood flow rate through the renal blood vessel based at least in part on a summation of the transient impedance change over time.
However, Nabutovsky teaches a first electrode and a second electrode (par. [0010]), and wherein the controller is configured to determine a time difference between detection of the transient impedance change at the first electrode and the second electrode (impedance change between the electrodes over time as in par. [0010)).
It would have been obvious to one of ordinary skill in the art to modify Ghaffari such that the blood flow is detected through impedance measurements as in Nabutovsky as an alternative way of measuring to determine blood flow that would work just as well to determine blood flow, without requiring heating blood as in Ghaffari.
Regarding claim 17, Ghaffari teaches a method comprising:
positioning a distal portion of a neuromodulation catheter at a target site within a renal artery
of a human patient (col. 10 lines 19-25, balloon catheter with electrodes in a renal artery), wherein the distal portion of the neuromodulation catheter is configured to deliver neuromodulation energy (RF energy);
delivering neuromodulation energy at the target site with the neuromodulation catheter (disrupting nerves as in col 27, lines 54-55), and making blood flow measurements to determine the efficacy of the delivered neuromodulation energy (col 27 line 44 to col. 28 line 20).
Ghaffari is silent regarding injecting a first bolus of an indicator fluid into the renal artery, wherein the indicator fluid has a resistivity that is higher than a resistivity of blood in the renal artery, the first bolus having a first known volume; determining a first transient change in an impedance in the renal artery resulting from movement of the first bolus of the indicator fluid past the distal portion of the neuromodulation catheter;
injecting, after delivery of the neuromodulation energy, a second bolus of the indicator fluid
into the renal artery, the second bolus having a second known volume;
determining a second transient change in the impedance in the renal artery resulting from movement of the second bolus of the indicator fluid past the distal portion of the neuromodulation catheter; and comparing the first and second transient changes in the impedance to assess the efficacy of the delivered neuromodulation energy.
However, Krivitski teaches introducing saline boluses via an injection mechanism 24 as in Fig. 1 in the blood to measure blood parameters downstream such as impedance (col. 3, lines 12-16) to learn about blood flow parameters (col. 1, lines 64 to col. 2 line 6), the boluses having known volumes (col. 2, lines 14-21).
Nabutovsky teaches blood flow rate based on a change in impedance in the vessel measured via two electrodes (par. [0006)).
It would have been obvious to one of ordinary skill in the art to modify the combination with the saline injection of Krivitski to be able to measure impedance changes, which correlate to blood flow. It would have been obvious to one of ordinary skill in the art to modify Ghaffari such that the blood flow is detected through impedance measurements as an alternative way of measuring to determine blood flow that would work just as well to determine blood flow, without requiring heating blood as in Ghaffari. While Krivitski teaches saline injections that lower impedance, one of ordinary skill in the art would look to any number of substances that display a change in impedance for purposes of measurement, whether higher or lower than the impedance of blood.
Regarding claim 19, Ghaffari teaches wherein comparing the first and second transient changes includes determining an increase in a flow rate of the blood in the renal artery and/or a decrease in vascular resistance of the renal artery (col 27 line 44 to col. 28 line 20 determine an increase in blood flow of the re-measurement compared to the measurement).
However, Nabutovsky teaches blood flow rate based on a change in impedance in the vessel measured via two electrodes (par. [O006)).
It would have been obvious to one of ordinary skill in the art to modify Ghaffari such that the blood flow is detected through impedance measurements as in Nabutovsky as an alternative way of measuring to determine blood flow that would work just as well to determine blood flow, without requiring heating blood as in Ghaffari.
Regarding claim 20, Ghaffari teaches further comprising again delivering neuromodulation energy at the target site with the neuromodulation catheter when the increase in flow rate and/or the decrease in vascular resistance are below a predetermined threshold (col 27 line 44 to col. 28 line 20 do the procedure again if the re-measurement does not meet the threshold value).
Response to Arguments
Applicant's arguments filed 3/21/22 have been fully considered but they are not persuasive. Applicant argues that Krivitski does not teach the claims as amended, with the transient change from an introduced bolus. However, as argued above, and best seen in Fig. 29, Krivitski teaches measuring impedance via a transient or temporary change in impedance from a volume of indicator fluid. Krivitski further teaches this fluid has a determined volume in at least col. 14, lines 45-63. This would allow for the calculations to take place to measure blood flow from impedance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                             
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794